F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 31 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    THERESA A. MARTINEZ,

                Plaintiff-Appellant,

    v.                                                   No. 00-2412
                                               (D.C. No. CIV-99-781-LH/WWD)
    DEPARTMENT OF HEALTH &                                (D. N.M.)
    HUMAN SERVICES, LARRY G.
    MASSANARI, Commissioner of
    Social Security,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before HENRY, BRISCOE,          and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Theresa A. Martinez appeals from an order of the district court

affirming the Commissioner’s determination that she is not entitled to Social

Security disability benefits. We affirm.

      We review the Commissioner’s decision to determine whether his factual

findings were supported by substantial evidence in light of the entire record and

to determine whether he applied the correct legal standards. See Castellano v.

Sec’y of Health & Human Servs., 26 F.3d 1027, 1028 (10th Cir. 1994).

“Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (quotations omitted). In the course of

our review, we may “neither reweigh the evidence nor substitute our judgment for

that of the agency.” Casias v. Sec’y of Health & Human Servs., 933 F.2d 799,

800 (10th Cir. 1991).

      Ms. Martinez alleged disability as of June 1995 due to asthma, anxiety,

hypoglycemia, dizziness, fatigue, headaches, and ear infections.     The

administrative law judge (ALJ) determined that Ms. Martinez was not disabled at

step four of the five-step sequential process, see Williams v. Bowen, 844 F.2d

748, 750-52 (10th Cir. 1988), as, with specified limitations, she could return to

her past relevant work as a retail cashier, receptionist and retail sales clerk.

      On appeal, Ms. Martinez argues that the ALJ failed to obtain medical

records from her treating physician and failed to fully develop the record by


                                           -2-
obtaining consultative examinations. She also contends she cannot do her past

relevant work and that the ALJ’s credibility determination was not supported by

substantial evidence.

      Our review of the ALJ’s decision, the medical record, and the applicable

law convinces us that substantial evidence supports the ALJ’s determination that

Ms. Martinez could return to her past relevant work with the specified limitations.

The ALJ properly considered the medical evidence and applied the correct legal

standards. Ms. Martinez is essentially seeking to have us reweigh the evidence.

This we may not do.     See Hamilton v. Sec’y of Health & Human Servs.   , 961 F.2d

1495, 1498 (10th Cir. 1992). The district court’s judgment is AFFIRMED for

substantially the reasons stated in the magistrate judge’s report and

recommendation as adopted by the district court in its order of August 9, 2000.



                                                     Entered for the Court



                                                     Mary Beck Briscoe
                                                     Circuit Judge




                                          -3-